Citation Nr: 1003617	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-31 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back 
disability, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.H.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1976 to 
December 1979.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2005 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2008, the Board remanded the claim 
for additional development.  

In February 2008, the Veteran presented testimony before the 
Board via a hearing at the RO.  A transcript of that hearing 
was produced and has been included in the claims folder for 
review.


FINDING OF FACT

A low back disability was not caused or aggravated by 
service, or by a service-connected disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's active military service, or by a service-
connected disability.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for 
a low back disorder, to include as secondary to service-
connected disability.  He asserts that he has a low back 
disorder as a result of an injury during hand-to-hand combat 
training in 1977, which also resulted in a fractured wrist.  
In the alternative, he argues that he has a low back 
disability that is secondary to service-connected disability, 
specifically, that was caused or aggravated by his service-
connected residuals of a pilonidal cyst excision.  He 
testified that he was treated for low back symptoms by a 
private health care provider, who was also his employer, for 
about three years shortly after service, but that these 
records were no longer available.  A longtime friend of the 
Veteran, D.H., testified that the Veteran's physical ability 
has "gone downhill" since his service, and, alternatively 
stated, that he has had problems with his back since his 
service.  

As an initial matter, in August 2008, the Board remanded this 
claim in order to request the Veteran to identify all 
relevant health care providers, to include VA treatment, and 
to afford him another examination, and to obtain an 
etiological opinion.  In a duty-to-assist letter, dated in 
October 2008, the RO complied with the instruction in the 
Board's Remand, and requested the Veteran to identify all 
relevant treatment.  There is no record of a response, 
however, the RO subsequently obtained VA progress notes 
spanning a four-year period.  In addition, in May 2009, the 
RO afforded the Veteran another examination, and obtained 
etiological opinions.  Given the foregoing, the Board finds 
that there has been substantial compliance with the August 
2008 Remand directives, and that it may proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dunn v. West, 11 Vet. App. 462 (1998).  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury. 38 C.F.R. § 3.310. In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

In January 2005, the Veteran filed his claim.  Effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement 
the United States Court of Appeals for Veterans Claims' 
(Court) decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- 
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See e.g., Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

The Veteran's service treatment reports show that beginning 
in May 1977, he received treatment for about a one-month 
history of right wrist symptoms.  He was found to have a 
right wrist fracture.  In September 1979, he underwent an 
incision and drainage of a pilonidal abscess, and he received 
follow-up treatment though November 1979.  An "ETS" 
(expiration of term of service) examination report, dated in 
July 1979, shows that the Veteran complained of low back 
pain.  

The post-service medical evidence consists of a VA 
examination report, dated in April 1980, and VA reports, 
dated between 2004 and 2009.  The April 1980 examination 
report notes that, "This gentleman has no particular 
complaints other than the fact that he had a navicular 
fracture, right carpal, in 1977."  The report further notes 
a history of pilonidal cyst surgery in 1979, and that, "He 
has a vertical painful scar, otherwise OK."  The diagnosis 
was "normal physical examination."  

VA progress notes, dated between 2004 and 2009, show that the 
Veteran received multiple treatments for complaints of low 
back pain.  Reports, dated in August 2004, note that the 
Veteran reported that he had had mid and low back pain since 
his service, and that he was currently self-employed in 
landscaping.  Reports dated between 2004 and 2005 contain 
several notations that an August 2004 lumbar X-ray showed no 
abnormality.  A December 2004 VA MRI (magnetic resonance 
imaging) study revealed mild to moderate central canal 
narrowing at L3-4, moderate central degenerative change at 
L1-L2 and L4-L5, and advanced facet degenerative changes at 
all levels.  His assessments included lumbago, and chronic 
back pain.  In August 2006, he underwent multilevel lumbar 
decompressions bilaterally, L1-L4.  

A VA spine examination report, dated in March 2005, shows 
that the Veteran stated that he had had back pain since his 
service.  He reported that he was treated for low back 
symptoms by a private health care provider, who was also his 
employer for about three years, shortly after service, but 
that these records were no longer available.  He stated that 
he had no subsequent treatment until seven or eight years 
ago.  The diagnoses were degenerative disc disease, lumbar 
spine, and status post incision and drainage ("I&D") of 
pilonidal cyst.  The examiner noted the lack of evidence of 
medical treatment between separation from service until 2004, 
and stated that there was no objective medical evidence of 
any persistent problems at his I&D site, to include no 
evidence of tract, fissure, or fistula, that "pilonidal cyst 
is not a risk factor for degenerative disc disease," and 
that, "these are two unrelated conditions."  

A VA spine examination report, dated in May 2009, shows that 
the Veteran reported an employment history of working for an 
orthopedic business for three to four years, followed by 
operating a landscaping and irrigation business for 20 years, 
ending in 2004.  He complained of constant incapacitating 
episodes of back pain, and that his back pain began during 
service.  He further stated that he was treated for back pain 
between 1980 and 1984 by his private health care employer 
(and that these records were not available), and that he did 
not receive any relevant treatment between 1984 and 2004 due 
to financial difficulties.  The diagnoses noted spinal 
stenosis status post laminectomy, lumbar level 1-4, 
incidental finding on X-ray of degenerative disc and 
degenerative facet disease, with severe functional 
impairment.  The examiner, a physician, concluded:

As it is not in the realm of medical 
possibility for spinal 
stenosis/degenerative disc disease to be 
caused by or related to pilonidal cysts, 
in my opinion, the Veteran's spinal 
stenosis/degenerative disk disease is not 
caused by, related to, or worsened beyond 
natural progression by the Veteran's 
service-connected pilonidal cyst.  As 
there was no documented treatment for 
back injury or pain in service, it is 
less likely as not that the veteran's 
spinal stenosis status post 
laminectomy/degenerative disk disease is 
cause by or related to or worsened beyond 
natural progression by military service.  

Service connection is currently in effect for residuals, 
fracture, right wrist, navicular bone, and residuals, 
pilonidal cyst excision.  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports show that he complained of low back 
pain in his July 1979 ETS examination report.  However, there 
was no finding of a low back disability, and the service 
treatment reports do not contain anything to show the 
existence of low back pathology.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of complaints of back symptoms are 
found in VA progress notes dated in 2004.  This is about 24 
years after separation from service, and this period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  To the extent that 
the Veteran has asserted that he was treated by a private 
health care provider, who was also his employer, between 
about 1980 and 1984, no such records appear to exist.  
However, even assuming arguendo that such treatment is 
accepted, this would still be a period of about 20 years 
without treatment.  In addition, there is no competent 
evidence of a nexus between a low back disability and the 
Veteran's service.  See 38 C.F.R. § 3.303(d).  In this 
regard, the May 2009 VA opinion weighs against the claim.  
The examiner, a physician, indicated that his opinion was 
based on a review of the Veteran's C-file, and it is 
considered highly probative evidence against the claim.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  There is no 
medical evidence to show that arthritis of the low back was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Board has also considered whether service connection is 
warranted under 38 C.F.R. § 3.310/Allen v. Brown, 7 Vet. App. 
439 (1995).  However, there is no competent evidence which 
associates the Veteran's low back disability with either of 
his service-connected disabilities.  In this regard, the 
March 2005 and May 2009 VA opinions both weigh against the 
claim on a secondary basis.  In summary, the evidence does 
not show that the Veteran has a low back disability that was 
caused or aggravated by his service, or that was caused or 
aggravated by a service-connected disability.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  Id.  

With respect to the Veteran's own contentions, and the lay 
testimony of D.H., a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that a low 
back disability was caused or aggravated by service that 
ended in 1979, or by a service-connected disability.  In this 
case, when the Veteran's service treatment records (which 
show a complaint of low back pain in July 1979, but which do 
not show any relevant treatment, findings, or diagnoses), and 
his post-service medical records are considered (which do not 
show any relevant treatment prior to 2004, and which do not 
contain competent evidence of a nexus between a low back 
disability and the Veteran's service, or a serviced-connected 
disability), the Board finds that the service treatment 
reports, and the medical evidence, outweigh the lay 
statements, to the effect that the Veteran has the claimed 
condition that is related to his service, or to a service-
connected disability.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in March 2005 and October 2008.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
medical records.  The Veteran has been afforded examinations, 
and etiological opinions have been obtained.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


